
	
		I
		112th CONGRESS
		1st Session
		H. R. 2747
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2011
			Mr. Higgins
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  establish a cancer center construction loan program.
	
	
		1.Short titleThis Act may be cited as the
			 Cancer Centers Assistance for
			 Renovations and Expansion Act of 2011.
		2.Cancer center
			 construction loan programThe
			 Social Security Act is amended by inserting after section 1897 the following
			 new section:
			
				1897A.Cancer center construction loan program(a)EstablishmentThe Secretary shall establish a loan
				program that provides loans to qualifying cancer centers (as defined in
				subsection (b)) for payment of the capital costs of projects for the
				improvement of research, prevention, or patient care infrastructure.
					(b)Qualifying
				cancer center and other definitionsIn this section:
						(1)The term
				qualifying cancer center means an entity that—
							(A)is designated as a cancer center or
				comprehensive cancer center by the National Cancer Institute; or
							(B)is both a National
				Cancer Institute-designated comprehensive cancer center and a cancer hospital
				described in section 1886(d)(1)(B)(v).
							(2)The term
				project for the improvement of research, prevention, or patient care
				infrastructure means—
							(A)the expansion,
				remodeling, renovating, or altering of an existing clinical, prevention, or
				research facility; or
							(B)the construction
				of a new clinical, prevention, or research facility.
							(3)The term
				intended use means the purposes for which the infrastructure
				improvements were made.
						(4)The term
				shovel ready means, with respect to a project, that construction
				of the project—
							(A)has begun as of
				the date of the enactment of this section; or
							(B)is ready (subject
				only to the receipt of permits) to begin, and will begin, not later than 90
				days after such date.
							(c)Application;
				qualifications; terms of loans
						(1)In
				generalNo loan may be provided under this section to a
				qualifying cancer center except pursuant to an application that is submitted
				and approved in a time, manner, and form specified by the Secretary.
						(2)QualificationsA
				loan may not be provided under this section for a project for a qualifying
				cancer center unless the applicant provides assurances satisfactory to the
				Secretary that—
							(A)the project is a
				project for the improvement of research, prevention, or patient care
				infrastructure of the center;
							(B)the project is
				shovel ready;
							(C)the applicant will use the facility
				improved or resulting from the project for its intended use for a period of at
				least 20 years after completion of the project and has sufficient funds
				available to demonstrate effective use of such facility for its intended
				use;
							(D)sufficient funds
				will be available to meet the non-Federal share of the cost of the
				infrastructure improvement; and
							(E)the proposed
				infrastructure improvement will expand the applicant’s capacity for research,
				prevention or patient care, or is necessary to improve or maintain the quality
				of the applicant’s research, prevention, or patient care.
							(3)No further
				requirementsThe Secretary shall not promulgate any further
				requirements or restrictions on a qualifying cancer center to obtain assistance
				under this section other than those specified in this section.
						(4)Terms of
				loans
							(A)In
				generalLoans under this section shall be made consistent with
				the requirements of this section.
							(B)Interest
				rateThe interest rate for
				loans provided under this section shall be at lowest of the following (as
				published or determined, as the case may be, as of the date of the enactment of
				this section):
								(i)Prime
				rateThe bank prime loan rate posted by a majority of the largest
				25 United States chartered commercial banks, as determined based on assets in
				domestic offices and as published by the Board of Governors of the Federal
				Reserve System.
								(ii)Minimum Federal
				interest rateThe minimum
				annual rate of interest determined under section 3717(a) of title 31, United
				States Code.
								(iii)Municipal
				market data rateThe Municipal Market Data (MMD) rate for
				triple-A rated bonds with a 1-year maturity, as published by Thomson Financial
				Services.
								(C)Limitations on
				loansThe maximum, aggregate amount of loans that may be made
				under this section (and for which reimbursement may be provided under
				subsection (d)(2)) for a qualifying cancer center is 75 percent of the total
				project costs, but not to exceed—
								(i)$100,000,000 for a
				qualifying cancer center described in subsection (b)(1)(B); or
								(ii)$50,000,000 for
				any other qualifying cancer center.
								(d)Forgiveness;
				reimbursement alternative
						(1)In
				generalThe Secretary may
				forgive repayment of a loan under this section to a qualifying cancer center
				described in subsection (b)(1)(B) if the center submits to the Secretary a
				written request for loan forgiveness under this paragraph and demonstrates that
				under the project for which the loan was made the center—
							(A)has made
				reasonable depth and breadth of research activities in each of the three major
				areas of laboratory research, clinical research, and population-based research,
				with substantial transdisciplinary research that bridges these scientific
				areas;
							(B)has initiated and
				conducted investigator-initiated, early phase, innovative clinical trials;
				and
							(C)has performed
				community service, outreach, dissemination, and education and training of
				biomedical researchers and health care professionals.
							(2)Alternative of
				reimbursement of other loansThe Secretary shall establish an
				alternative to making a loan and providing loan forgiveness under paragraph (1)
				under which a qualifying cancer center may elect to obtain a loan from a source
				other than under this section, and, in the event that it would otherwise
				qualify for loan forgiveness under paragraph (1), the Secretary shall provide
				for reimbursement for the amount of such loan.
						(e)Funding
						(1)In
				generalTo carry out this section, there are appropriated out of
				amounts in the Treasury not otherwise appropriated, $900,000,000.
						(2)Administrative
				costsFor the administration of this section, Secretary may not
				use more than $1,000,000 from the funds made available under paragraph (1) for
				fiscal years 2012 through 2014.
						(3)AvailabilityAmounts
				appropriated under this section shall be available for obligation and obligated
				during the period beginning on October 1, 2011, and ending on September 30,
				2014.
						(f)Report to
				congressNot later than 3 years after the date of the enactment
				of this section, the Secretary shall submit to Congress a report on the
				projects for which loans are provided under this section (or reimbursement is
				provided under subsection (d)(2)) and a recommendation as to whether the
				Congress should authorize the Secretary to continue loans under this section
				beyond fiscal year
				2014.
					.
		
